Exhibit 10.1

 

AMENDED AND RESTATED

CBOE HOLDINGS, INC. LONG-TERM INCENTIVE PLAN

(Amended Effective February 8, 2011)

 

CBOE Holdings, Inc. has established this Amended and Restated CBOE
Holdings, Inc. Long-Term Incentive Plan (Amended Effective February 8, 2011) to
provide an additional inducement for Eligible Individuals to provide services to
the Corporation or an Affiliate as an Employee or non-employee Director, to
reward such Eligible Individuals by providing an opportunity to acquire
incentive awards, and to provide a means through which the Corporation may
attract able persons to enter the employment of or engagement with the
Corporation or one of its Affiliates. Awards may, in the discretion of the Board
or Committee, and subject to such restrictions as the Board or Committee may
determine or as provided herein, consist of Non-Qualified Stock Options,
Restricted Stock, Restricted Stock Units, Incentive Compensation Awards, or any
combination of the foregoing.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

 

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Corporation. For purposes of the preceding sentence, the word “control” (by
itself and as used in the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Award” means a Non-Qualified Stock Option, Restricted Stock, Restricted Stock
Unit, or Incentive Compensation award granted under the Plan.

 

“Award Agreement” means an agreement entered into between the Corporation and
the applicable Participant, setting forth the terms and provisions applicable to
the Award then being granted under the Plan, as further described in Section 4.2
of the Plan.

 

“Award Date” means, with respect to any Award, the date of the grant or award
specified by the Committee in a resolution or other writing, duly adopted, and
as set forth in the Award Agreement, provided that such Award Date will not be
earlier than the date of the Committee action.

 

“Board” means the Board of Directors of the Corporation.

 

“Cause” has the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Corporation or an Affiliate.
If there is no employment, consulting, or other written agreement between the
Corporation or an Affiliate and the Participant or if such agreement does not
define “Cause,” then “Cause” will have the meaning specified in the Award
Agreement, provided that if the Award Agreement does not so specify, “Cause”
will mean, as determined by the Committee in its sole discretion and solely with
respect to the Plan and any Award made hereunder, the Participant’s (a) willful
and continued failure to perform his or her material duties with the Corporation
or an Affiliate, or the commission of any activities constituting a violation or
breach under any Federal, state or local law or regulation applicable to the
activities of the Corporation or an Affiliate, (b) fraud, breach of fiduciary
duty, dishonesty, misappropriation or other action that causes damage to the
property or business of the Corporation or an Affiliate, (c) repeated absences
from work such that the Participant is unable to perform his or her employment
or other duties in all material respects, other than due to becoming Disabled,
(d) admission or conviction of, or plea of nolo contendere to, any felony, or
any other crime that, in the reasonable judgment of the Board or Committee,
adversely affects the Corporation’s or an Affiliate’s reputation or the
Participant’s ability to carry out the obligations of his or her employment or
Service, (e) loss of any license or registration that is necessary for the
Participant to perform his or her duties for the Corporation or an Affiliate,
(f) failure to cooperate with the Corporation or an Affiliate in any internal
investigation or

 

--------------------------------------------------------------------------------


 

administrative, regulatory or judicial proceeding or, (g) act or omission in
violation or disregard of the Corporation’s or an Affiliate’s policies,
including but not limited to the Corporation’s or an Affiliate’s harassment and
discrimination policies and standards of conduct then in effect, in such a
manner as to cause loss, damage or injury to the property, reputation or
employees of the Corporation or an Affiliate. In addition, the Participant’s
Service will be deemed to have terminated for Cause if, after the Participant’s
Service has terminated, facts and circumstances are discovered that would have
justified a termination for Cause. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Corporation or an Affiliate will be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Corporation or an Affiliate.

 

“Change in Control” means the first to occur of the following:

 

(a)          The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Corporation where such acquisition causes such Person to own 35% or more
of the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided that for purposes of this paragraph
(a), the following acquisitions will not be deemed to result in a Change in
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Affiliate of
the Corporation or (iv) any acquisition by any corporation or entity pursuant to
a transaction that complies with clauses (A), (B) and (C) of paragraph (c) of
this definition below; and provided further that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 50% as a
result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Corporation, such subsequent acquisition will be treated as an acquisition
that causes such Person to own 35% or more of the Outstanding Voting Securities;

 

(b)         Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(c)          The approval by the stockholders of the Corporation and
consummation of (i) a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Corporation or
(ii) the acquisition of assets or stock of another corporation in exchange for
voting securities of the Corporation (each of (i) and (ii), a “Business
Combination”); excluding, however, such a Business Combination pursuant to which
(A) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the

 

2

--------------------------------------------------------------------------------


 

same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Voting Securities, (B) no Person (excluding any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly (except to the extent that such ownership existed prior to the
Business Combination), an amount of, respectively, the then-outstanding shares
of common stock of the corporation resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
corporation representing 20% thereof; and (C) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d)         Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

Notwithstanding the foregoing, (i) unless a majority of the Incumbent Board
determines otherwise, no Change in Control will be deemed to have occurred with
respect to a particular Participant if the Change in Control results from
actions or events in which such Participant is a participant in a capacity other
than solely as an Officer, Employee or Director of the Corporation, and (ii) a
Public Offering will not constitute a Change in Control.

 

“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code will include reference to any successor provision of the
Code.

 

“Committee” means the Compensation Committee of the Board, if any, or such
similar or successor committee appointed by the Board. If the Board has not
appointed a Committee, the Board will function in place of the Committee.

 

“Corporation” means CBOE Holdings, Inc. or any successor corporation thereto.

 

“Director” means any individual who is a member of the Board on or after the
Effective Date.

 

“Disabled” means the Participant:

 

(a)          becomes unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than 12 months; or

 

(b)         by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receives income replacement
benefits for a period of not less than three months under an accident and health
plan of the Corporation or an Affiliate, as applicable.

 

“Dividend Equivalent Right” means a right to receive, with respect to any
dividends or other distributions on a share of Stock underlying a Restricted
Stock Unit, dividend equivalents on the share of Stock, as though such share of
Stock had been issued and outstanding, fully vested, and held by the Participant
on the record date of payment of such dividends. Subject to Section 7.4,
Dividend Equivalent Rights may be provided in connection with an Award of
Restricted Stock Units under the Plan, but not in connection with an Award of
Restricted Stock or Options.

 

“Effective Date” has the meaning set forth in Section 10.3 of the Plan.

 

“Eligible Individual” means any Employee or non-employee Director.

 

“Employee” means any person treated as a common law employee in the records of
the Corporation or one of its Affiliates. The Corporation shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective

 

3

--------------------------------------------------------------------------------


 

date of such individual’s employment or termination of employment, as the case
may be. For purposes of an individual’s rights, if any, under the terms of the
Plan as of the time of the Corporation’s determination of whether or not the
individual is an Employee, all such determinations by the Corporation shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Corporation or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended. A
reference to any provision of the Exchange Act will include reference to any
successor provision of the Exchange Act.

 

“Exercise Price” means the purchase price at which an Option may be exercised,
subject to the provisions of Article 5.

 

“Fair Market Value” means, as of any date:

 

(a)          if the Stock is readily tradeable on a national or regional
securities exchange or market system, or is quoted on the Over the Counter
Bulletin Board (OTCBB), the Fair Market Value of a share of Stock will be the
sales price at close of the Stock on the Award Date, time of exercise, or other
date of calculation (or on the last preceding trading date if Stock was not
traded on such date) as quoted on such national or regional securities exchange
or market system or the OTCBB (whichever constitutes the primary market for the
Stock), as reported by the Consolidated Tape Association, the OTCBB or such
other source as the Committee deems reliable;

 

(b)         if the Stock is not readily tradeable on a national or regional
securities exchange or market system and is not quoted on the OTCBB, the fair
market value as determined in good faith by the Board or the Committee, by the
reasonable application of a reasonable valuation method in accordance with
Section 409A and Treasury Regulation Section 1.409A-1(b)(5)(iv)(B) (or any
similar or successor provision), thereunder, as the Board or the Committee will
in its discretion select and apply at the time of the Award Date, time of
exercise, or other date of calculation; or

 

(c)          if Stock is issued on or before the date of the initial Public
Offering, including at any time prior to the time at which the initial Public
Offering is closed, the fair market value will be the price of the Corporation’s
stock to public in the initial Public Offering of the Corporation.

 

“Incentive Compensation Award” means a cash-denominated award based on the
achievement of Performance Goals, subject to the requirements of Article 11 and
awarded in accordance with the terms of the Plan.

 

“Insider” means an Officer, Director, or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.

 

“Insider Trading Policy” means the written policy of the Corporation pertaining
to the purchase, sale, transfer or other disposition of the Corporation’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Corporation or its
securities.

 

“Non-Qualified Stock Option” means an Option that is not intended to (as set
forth in the Award Agreement) or that does not qualify as an “incentive stock
option” within the meaning of Code Section 422.

 

“Officer” means any person designated by the Board as an officer of the
Corporation.

 

4

--------------------------------------------------------------------------------


 

“Option” means an option to purchase Stock at an Exercise Price determined on
the Award Date, subject to the applicable provisions of Article 5, awarded in
accordance with the terms and conditions of the Plan.

 

“Participant” means an Eligible Individual to whom the Committee has made one or
more Awards under the Plan in accordance with Section 4.1 of the Plan.

 

“Performance Goals” will mean performance goals established by the Committee
prior to the grant of an Award and based on the attainment of one or any
combination of the following, in each case of the Corporation, an Affiliate, or
business unit by or within which the Participant is primarily employed or a
combination thereof, and that are intended to qualify under Section 162(m): (a)
net earnings; (b) operating earnings or income; (c) earnings growth; (d) net
income; (e) net income per share; (f) gross revenue or revenue by pre-defined
business segment; (g) revenue backlog; (h) pre- or post-tax profit margins;
(i) cash flow, including operating cash flow, free cash flow, discounted cash
flow return on investment, and cash flow in excess of cost of capital;
(j) earnings per share; (k) return on stockholders’ equity; (l) stock price;
(m) return on common stockholders’ equity; (n) return on capital; (o) return on
assets; (p) economic value added (income in excess of cost of capital);
(q) customer satisfaction; (r) cost control or expense reduction; (s) ratio of
operating expenses to operating revenues; (t) market share; (u) volume;
(v) revenue per contract; and (w) adjusted pretax income, in each case, absolute
or relative to peer-group comparative.

 

The Committee also may benchmark Performance Goals under one or more of the
measures described above relative to the performance of other corporations. The
Committee will set such Performance Goals within the time prescribed by
Section 162(m). The Committee will have the discretion to adjust targets set for
pre-established performance objectives as it deems appropriate to reflect the
inclusion or exclusion of the impact of extraordinary or unusual items, events
or circumstances in accordance with Section 162(m). If the Committee determines
it is advisable to grant Awards that will not qualify for the performance-based
exception of Section 162(m), the Committee may grant Awards that do not so
qualify.

 

“Performance Period” means a period of one or more years, as determined by the
Committee.

 

“Person” means a “person” as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act.

 

“Plan” means the CBOE Holdings, Inc. Long-Term Incentive Plan (Amended Effective
February 8, 2011), as set forth herein, as the same may be further amended,
administered or interpreted from time to time.

 

“Public Offering” means any sale of any class of the Corporation’s equity
securities pursuant to an effective registration statement under Section 12 of
the Exchange Act filed with the SEC on Form S-1 (or any successor form adopted
by the SEC), provided that the following will not be considered a public
offering: (a) any issuance of common equity securities by the Corporation as
consideration for a merger or acquisition, (b) any issuance of common securities
to employees, directors or consultants of any of the Corporation or any of its
Affiliates as part of an incentive or compensation plan, (c) any issuance of
common equity securities as part of a unit with debt or preferred stock or any
similar structure in which the common equity securities are being offered
primarily as a means of enhancing the Corporation’s ability to sell the debt or
preferred stock and (d) the issuance of Stock by the Corporation upon conversion
of any preferred stock of the Corporation.

 

“Restricted Stock” means an award of shares of Stock delivered under the Plan
subject to the requirements of Article 6 and such other restrictions as the
Committee deems appropriate or desirable. The restrictions on, and risk of
forfeiture of, Restricted Stock generally will expire on a specified date, upon
the occurrence of an event or achievement of Performance Goals, or on an
accelerated basis under certain circumstances specified in the Plan or the Award
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Restricted Stock Unit” means a notional account established pursuant to an
Award granted to a Participant, as described in Article 7, that is (a) valued
solely by reference to shares of Stock, (b) subject to restrictions specified in
the Award Agreement, and (c) payable in Stock or cash, in the Committee’s sole
discretion. The restrictions on, and risk of forfeiture of, Restricted Stock
Units generally will expire on a specified date, upon the occurrence of an event
or achievement of Performance Goals, or on an accelerated basis under certain
circumstances specified in the Plan or the Award Agreement.

 

“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended, and any
guidance issued thereunder by the SEC.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002. A reference to any
provision of the Sarbanes-Oxley Act will include reference to any successor
provision of the Sarbanes-Oxley Act.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Section 162(m)” means Code Section 162(m), as amended, and any proposed and
final regulations and other guidance issued thereunder by the U.S. Department of
Treasury and/or the Internal Revenue Service.

 

“Section 409A” means Code Section 409A, as amended, and any proposed and final
regulations and other guidance issued thereunder by the U.S. Department of
Treasury and/or the Internal Revenue Service.

 

“Securities Act” means the Securities Act of 1933, as amended. A reference to
any provision of the Securities Act will include reference to any successor
provision of the Securities Act.

 

“Service” means the provision of personal services to the Corporation or its
Affiliates in the capacity of (a) an Employee, (b) a Director, or (c) a
consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Corporation or its Affiliates, a transfer of the Participant
among the Corporation and its Affiliates, or a change in the Corporation or
Affiliate for which the Participant renders such Service, provided in each case
that there is no interruption or termination of the Participant’s Service.
Additionally, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Corporation, provided that if any such leave taken by
a Participant exceeds 90 days, then on the 91st day immediately following such
90-day period, the Participant’s Service shall be deemed to have terminated,
unless the Participant’s right to return to Service is guaranteed by statute or
contract. Notwithstanding the foregoing, unless otherwise designated by the
Corporation, a leave of absence authorized by the Corporation shall be treated
as Service for purposes of determining vesting under the Award Agreement. A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the time that the entity for which the
Participant performs Service ceases to be an Affiliate of the Corporation.
Subject to the foregoing, the Corporation, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of and
reason for such termination.

 

“Stock” means the “Unrestricted Common Stock” of the Corporation (as defined in
Article Fourth (a)(i) of the Amended and Restated Certificate of Incorporation
of the Corporation).

 

“Voting Stock” means the outstanding capital stock of the Corporation entitled
to vote for the election of Directors.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2

PLAN ADMINISTRATION

 

Section 2.1  Administration.  The Committee will administer the Plan. The
Committee will interpret the Plan and any Award Agreement or other form of
agreement or other document used by the Corporation in the administration of the
Plan or of any Award, and prescribe such rules, regulations, and procedures in
connection with the operation of the Plan, as it deems to be necessary and
advisable for the administration of the Plan consistent with the purposes of the
Plan. Without limiting the foregoing, the Committee will have the authority and
complete discretion to:

 

(a)          Prescribe, amend, and rescind rules and regulations relating to the
Plan and any Awards;

 

(b)         Select Eligible Individuals (including members of the Committee) to
receive Awards, as provided in Section 4.1 of the Plan;

 

(c)          Determine the form and terms of Awards;

 

(d)         Determine the number of shares of Stock or other consideration
subject to Awards, as provided in Articles 5 through 9 of the Plan;

 

(e)          Determine whether Awards will be granted singly, in combination or
in tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or grants or awards under any other incentive or compensation plan of the
Corporation;

 

(f)            Construe and interpret the Plan, any Award Agreement in
connection with an Award and any other agreement or document executed pursuant
to the Plan;

 

(g)         Correct any defect or omission, or reconcile any inconsistency in
the Plan, any Award or any Award Agreement;

 

(h)         Accelerate or, with the consent of the Participant, defer the
vesting of any Award or the exercise date of any Award, subject to the
limitations of Section 409A;

 

(i)             Authorize any person to execute on behalf of the Corporation any
instrument required to effectuate the grant of an Award and delegate to Officers
of the Corporation the authority to perform administrative functions under the
Plan subject to any legal requirements that the Committee as a whole take action
with respect to such function, other than any such delegation that would cause
Awards or other transactions under the Plan to cease to (i) be exempt from
Section 16(b) of the Exchange Act, (ii) satisfy the independent director
requirements of the applicable national or regional securities exchange or
market system, or (iii) qualify as “performance-based compensation” under
Section 162(m);

 

(j)             To the extent permissible under Section 141(c) and
Section 157(c) of the Delaware General Corporation Law and other applicable
laws, regulations and stock exchange rules, the Board and the Committee may
each, in their discretion, delegate to another committee or one or more officers
of the Corporation, any or all of the authority and responsibility of the
Committee with respect to awards to Employees who are not subject to Section 16
of the Exchange Act at the time any such delegated authority or responsibility
is exercised. To the extent that the Board or the Committee has delegated to
such other committee or to one or more officers of the Corporation, the
authority and responsibility of the Committee pursuant to the foregoing, all
references to the Committee in the Plan shall be deemed to refer to such other
committee or to such officer or officers;

 

(k)          Amend, modify, extend, cancel or renew any Award, and authorize the
exchange, substitution, or replacement of Awards, provided that (i) no such
amendment, modification, extension, cancellation, renewal, exchange,
substitution, or replacement will be to the detriment of a Participant with
respect to any Award previously granted without the affected Participant’s

 

7

--------------------------------------------------------------------------------


 

written consent, (ii) any such amendment, modification, extension, cancellation,
renewal, exchange, substitution or replacement must satisfy the requirements for
exemption under Section 409A, and (iii) in no event will the Committee be
permitted to reduce the Exercise Price of any outstanding Option, cancel an
Option in exchange for cash or other Awards, exchange or replace an outstanding
Option with a new Option with a lower Exercise Price, or take any other action
that would be a “repricing” of Options, without stockholder approval, except
pursuant to Section 5.2;

 

(l)             Determine whether a Participant has engaged in the operation or
management of a business that is in competition with the Corporation or any of
its Affiliates, or whether a Participant has violated the restrictive covenants
referred to in Section 10.12; and

 

(m)       Make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

The Committee will keep records of action taken at its meetings. A majority of
the Committee will constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, will be the acts of the
Committee.

 

Section 2.2  Administration with Respect to Insiders.  With respect to Eligible
Individuals who are Insiders, at any time that any class of equity security of
the Corporation is registered under Section 12 of the Exchange Act, the Plan
shall be administered in compliance with the requirements, if any, of
Rule 16b-3.

 

Section 2.3  Indemnification.  Each person who is or has been a member of the
Committee or the Board, and any individual or individuals to whom the Committee
has delegated authority under this Article 2, will be indemnified and held
harmless in accordance with the Corporation’s Certificate of Incorporation.

 

ARTICLE 3

AUTHORIZED SHARES

 

Section 3.1  Shares Available Under the Plan.  Subject to adjustment as set
forth in Section 3.2, the maximum number of shares of Stock that may be issued
or delivered and as to which Awards may be granted under the Plan will be equal
to the sum of: (a) 4,248,497 shares of Stock; (b) any shares of Stock subject to
an Award under the Plan that expire without being exercised, or are forfeited,
canceled, settled or otherwise terminated without a distribution of Stock to the
Participant; (c) shares of Stock not delivered to the Participant because the
Award is exercised through a reduction of shares subject to the Award (i.e.,
“net exercised”); and (d) shares of Stock delivered (either actually or by
attestation) to or withheld by the Corporation in connection with the exercise
of an Option awarded under the Plan, or in payment of any required income tax
withholding for the exercise of an Option or the vesting of Restricted Stock
awarded under the Plan. The shares that may be issued or delivered under the
Plan may be either authorized but unissued shares, repurchased shares, or partly
each.

 

If any Award granted under the Plan is canceled by mutual consent or terminates
or expires for any reason without having been exercised in full, or, if and to
the extent that an Award of Restricted Stock Units is paid in cash rather than
the issuance of shares of Stock, the number of shares subject to such Award (or
in the case of Restricted Stock Units, the number of shares of Stock for which
payment was made in cash) will again be available for purposes of the Plan.

 

If, in connection with an acquisition of another company or all or part of the
assets of another company by the Corporation or an Affiliate, or in connection
with a merger or other combination of another company with the Corporation or an
Affiliate, the Corporation either (i) assumes stock options or other stock
incentive obligations of such other company, or (ii) grants stock options or
other stock

 

8

--------------------------------------------------------------------------------


 

incentives in substitution for stock options or other stock incentive
obligations of such other company, then none of the shares of Stock that are
issuable or transferable pursuant to such stock options or other stock
incentives that are assumed or granted in substitution by the Corporation will
be charged against the limitations set forth in this Section 3.1.

 

Section 3.2  Adjustment and Substitution of Shares.  If a dividend or other
distribution will be declared upon the Stock, payable in shares of Stock, the
number of shares of Stock then subject to any outstanding Award or by reference
to which the amount of any other Award is determined and the number of shares
that may be issued or delivered under the Plan will be adjusted by adding
thereto the number of shares that would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such dividend or distribution.

 

If the outstanding shares of Stock will be changed into or exchangeable for a
different number or kind of shares of Stock or other securities of the
Corporation or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then the Committee will substitute for each share of
Stock subject to any then-outstanding Award and for each share of Stock, which
may be issued or delivered under the Plan but is not then subject to an
outstanding Award, the number and kind of shares of Stock or other securities
into which each outstanding share of Stock is so changed or for which each such
share is exchangeable, provided that in the event of a merger, acquisition or
other business combination of the Corporation with or into another entity, any
adjustment provided for in the applicable agreement and plan of merger (or
similar document) will be conclusively deemed to be appropriate for purposes of
this Section 3.2.

 

In the case of any adjustment or substitution as provided for in this
Section 3.2, the aggregate Exercise Price for all shares subject to each
then-outstanding Option prior to such adjustment or substitution will be the
aggregate Exercise Price for all shares of Stock or other securities (including
any fraction) to which such shares will have been adjusted or which will have
been substituted for such shares. Any new Exercise Price per share will be
carried to at least three decimal places with the last decimal place rounded
upwards.

 

No adjustment or substitution provided for in this Section 3.2 will require the
Corporation to issue or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities that result from any such
adjustment or substitution will be eliminated and not carried forward to any
subsequent adjustment or substitution.

 

If any adjustment or substitution would cause a modification, extension or
renewal of an Option within the meaning of Section 409A, the Committee may elect
that such adjustment or substitution not be made but rather will use reasonable
efforts to effect such other adjustment of each then-outstanding Option as the
Committee in its sole discretion will deem equitable and that will not result in
any such modification, extension or renewal under Section 409A.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4

ELIGIBILITY AND AWARDS

 

Section 4.1  Eligibility.  Subject to the provisions of the Plan, the Committee
will have full and final authority, in its discretion, to grant Awards as
described herein and to determine the Eligible Individuals to whom Awards will
be granted.

 

Section 4.2  Award Agreement.  Each Award granted under the Plan will be
evidenced by a written or electronic Award Agreement, in a form approved by the
Committee. Such Award Agreement will be subject to and incorporate the express
terms and conditions, if any, required under the Plan or as required by the
Committee for the form of Award granted and such other terms and conditions as
the Committee may specify, and will be executed by the Chief Executive Officer,
the President (if other than the Chief Executive Officer), or any person
designated as an executive Officer by the Board for Section 16 purposes, on
behalf of the Corporation, and by the Participant to whom such Award is granted.
The Board may at any time and from time to time amend an outstanding Award
Agreement in a manner consistent with the Plan.

 

Section 4.3  Corporation’s Obligation to Deliver Stock.  The obligation of the
Corporation to issue or deliver shares of Stock under the Plan will be subject
to (a) the effectiveness of a registration statement under the Securities Act,
with respect to such shares, if deemed necessary or appropriate by counsel for
the Corporation; (b) the condition that the shares will have been listed (or
authorized for listing upon official notice of issuance) upon each stock
exchange on which such shares may then be listed; and (c) all other applicable
laws, regulations, rules and orders that may then be in effect.

 

ARTICLE 5

STOCK OPTIONS

 

Section 5.1  Grant of Stock Options.  The Committee will have authority, in its
discretion, to grant Non-Qualified Stock Options. Options granted under the Plan
will be subject to the following terms and conditions of this Article 5.

 

Section 5.2  Exercise Price.  Subject to adjustment as set forth in Section 3.2,
the Exercise Price will be such price as the Committee, in its discretion, will
determine and set forth in the Award Agreement, except that, the Exercise Price
will not be less than one hundred percent (100%) of the Fair Market Value per
share of Stock covered by the Option as determined on the Award Date.

 

Section 5.3  Payment of Exercise Price.  The Exercise Price will be payable in
full in any one or more of the following ways:

 

(a)          in cash, check, bank draft, money order or wire transfer payable to
the Corporation;

 

(b)         by delivery to the Corporation (either by actual delivery or by
attestation) of shares of Stock (which are owned by the Participant free and
clear of all liens and other encumbrances and which are not subject to the
restrictions set forth in Article 6) having an aggregate Fair Market Value on
the date of exercise of the Option equal to the Exercise Price for the shares
being purchased;

 

(c)          by requesting that the Corporation withhold such number of shares
of Stock then issuable upon exercise of the Option as will have an aggregate
Fair Market Value equal to the Exercise Price for the shares being acquired upon
exercise of the Option (and any applicable withholding taxes);

 

(d)         by a “net exercise” arrangement under which the Corporation will
reduce the number of shares of Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
Exercise Price; provided that the Corporation shall accept a cash or other
payment from the Participant to the extent of any remaining balance of

 

10

--------------------------------------------------------------------------------


 

the aggregate Exercise Price not satisfied by such reduction in the number of
whole shares to be issued; and provided further that shares of Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (i) shares are used to pay the Exercise Price pursuant to the
“net exercise,” (ii) shares are delivered to the Participant as a result of such
exercise, and (iii) shares are withheld to satisfy tax withholding obligations;

 

(e)          provided that a public market for the Corporation’s stock exists,
and to the extent permitted by the Sarbanes-Oxley Act:

 

(i)             through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the shares so purchased to pay the Exercise
Price (or a larger number of the shares so purchased), and whereby the FINRA
Dealer irrevocably commits upon receipt of such shares to forward the Exercise
Price directly to the Corporation (and any excess to the Participant);

 

(ii)          through a “margin” commitment from the Participant and a FINRA
Dealer whereby the Participant irrevocably elects to exercise the Option and to
pledge the shares so purchased to the FINRA Dealer in a margin account as
security for a loan from the FINRA Dealer in the amount of the Exercise Price,
and whereby the FINRA Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Corporation; or

 

(f)            by any combination of the foregoing.

 

If the Exercise Price is paid in whole or in part in shares of Stock, any
portion of the Exercise Price representing a fraction of a share will be paid in
cash. The date of exercise of an Option will be determined under procedures
established by the Committee, and the Exercise Price will be payable at such
time or times as the Committee, in its discretion, will determine. No shares
will be issued or delivered upon exercise of an Option until full payment of the
Exercise Price has been made. When full payment of the Exercise Price has been
made, the Participant will be considered for all purposes to be the owner of the
shares with respect to which payment has been made.

 

Section 5.4  Exercisability, Expiration, and Term of Options.  Subject to this
Section 5.4 and Section 2.1, Options may be exercised at such times, in such
amounts and subject to such restrictions as will be determined by the Committee,
in its discretion. An Option may be exercised (a) at such time as the Option
vests, or (b) if and to the extent set forth in the applicable Award Agreement,
prior to the date on which the Option vests, provided that such Stock obtained
will be subject to the same requirements that are applicable to grants of
Restricted Stock set forth in Article 6 and in the applicable Award Agreement.
After an Option is granted, the Committee, in its sole discretion, may
accelerate the exercisability of the Option. Restrictions and conditions on the
exercise of an Option need not be the same for each Award or for each
Participant.

 

Each Option will terminate not later than the expiration date specified in the
Award Agreement pertaining to such Option, provided that the expiration date
with respect to an Option shall not be later than the 10th anniversary of its
Award Date.

 

Except as otherwise provided in the Award Agreement, the vesting conditions on
an Option will lapse upon the date that a Participant dies or becomes Disabled.
Except as otherwise provided in the Award Agreement, a Participant (or his or
her beneficiary, as applicable) must exercise any outstanding Option, if any,
within one year following the Participant’s death or Disability (or by the
10th anniversary of the Option’s Award Date, if earlier). If the Participant
does not exercise any outstanding Option within one year from the Participant’s
death or Disability (or by the 10th anniversary of the Option’s Award Date, if
earlier), the outstanding Option will be cancelled and forfeited.

 

11

--------------------------------------------------------------------------------


 

Subject to the preceding paragraph, unless otherwise determined by the Committee
and set forth in an Award Agreement or an amendment thereto, following a
Participant’s termination of Service for any reason other than Cause, such
Participant must exercise any outstanding Option, if at all, within 90 days from
the date of termination of Service (or by the 10th anniversary of the Option’s
Award Date, if earlier). If the Participant does not exercise any outstanding
Option within 90 days from the date of termination of Service (or by the
10th anniversary of the Option’s Award Date, if earlier), the outstanding Option
will be cancelled and forfeited. All Options, including vested Options, will be
cancelled and forfeited immediately upon a Participant’s termination of Service
for Cause.

 

Notwithstanding any contrary provision of this Section 5.4, if, on the date an
outstanding Option would expire, the exercise of the Option would violate
applicable securities laws, the expiration date applicable to the Option will be
extended to a date that is 30 calendar days after the date the exercise of the
Option would no longer violate applicable securities laws.

 

ARTICLE 6

RESTRICTED STOCK

 

Section 6.1  Award.  Subject to the terms and provisions of the Plan, the
Committee may award, at any time, shares of Restricted Stock to any Eligible
Individual in the number and form, and subject to such restrictions on
transferability and other restrictions as the Committee may determine in its
discretion and set forth in the Award Agreement, including without limitation
the achievement of Performance Goals. Restricted Stock also may be received by a
Participant as the result of an exercise of an Option, when such award has not
vested.

 

Section 6.2  Vesting and Restrictions on Transfer.  Shares issued pursuant to
any Restricted Stock Award shall be made subject to vesting conditions based
upon the satisfaction of such Service requirements, conditions, restrictions or
Performance Goals as the Committee shall establish and set forth in the Award
Agreement. During any period in which shares acquired under a Restricted Stock
Award remain subject to vesting conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of. Except as
otherwise provided in the Award Agreement, the vesting conditions on any shares
of Restricted Stock will expire and the restrictions on shares of Restricted
Stock will lapse upon the date that a Participant dies or becomes Disabled. Upon
request by the Corporation, each Participant shall execute any agreement
evidencing such transfer restrictions prior to the receipt of shares of Stock
hereunder and shall promptly present to the Corporation any and all certificates
representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

 

Section 6.3  Termination of Service.  Except as otherwise provided in
Section 6.2 above, if a Participant’s termination of Service occurs for any
reason before the expiration of the vesting conditions, all shares of Restricted
Stock that remain subject to vesting conditions will be forfeited by the
Participant as of the Participant’s termination of Service, unless the Committee
otherwise determines. In the case of Restricted Stock purchased through the
exercise of an Option, the Corporation will refund the Exercise Price paid on
the exercise of the Option. Such forfeited shares of Restricted Stock will again
become available for award under the Plan.

 

Section 6.4  Voting Rights; Dividends and Distributions.  Except as provided in
this Section 6.4 or the Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to vesting
conditions, the Participant shall have all of the rights of a stockholder of the
Corporation holding shares of Stock, including the right to vote such shares and
to receive all dividends and other distributions paid with respect to such
shares. However, in the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Corporation as described in Section 3.2, any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant is

 

12

--------------------------------------------------------------------------------


 

entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same vesting conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.

 

ARTICLE 7

RESTRICTED STOCK UNIT AWARDS

 

Section 7.1  Award.  Subject to the terms and provisions of the Plan, the
Committee may award, at any time, Restricted Stock Units to any Eligible
Individual in the number and form, and subject to such restrictions on
transferability and other restrictions as the Committee may determine in its
discretion and set forth in the Award Agreement, including without limitation
the achievement of Performance Goals.

 

Section 7.2  Purchase Price.  No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to or for the benefit of the Corporation or an Affiliate.

 

Section 7.3  Vesting.  Restricted Stock Unit Awards shall be made subject to
vesting conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or Performance Goals as the Committee shall establish
and set forth in the Award Agreement. Except as otherwise provided in the Award
Agreement, the vesting conditions on any Restricted Stock Unit Award will expire
and the Restricted Stock Unit will become fully vested upon the date that a
Participant dies or becomes Disabled.

 

Section 7.4  Voting Rights, Dividend Equivalent Rights and Distributions. 
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Corporation or
of a duly authorized transfer agent of the Corporation).

 

The Committee, in its discretion, may provide in the Award Agreement evidencing
any Restricted Stock Unit Award that the Participant shall be entitled to
receive Dividend Equivalent Rights during the period beginning on the date a
Restricted Stock Unit Award is granted and ending, with respect to each share of
Stock underlying the Award, on the earlier of the date the Award vests or the
date on which it is terminated. However, in the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Corporation as described in
Section 3.2, any and all new, substituted or additional securities or other
property (other than normal cash dividend equivalents) to which the Participant
may be entitled by reason of the Participant’s Restricted Stock Unit Award shall
be immediately subject to the terms and conditions and shall be settled in the
same manner and at the same time as the Restricted Stock Unit Award with respect
to which such Dividend Equivalent Rights were paid or adjustments were made.

 

Section 7.5  Effect of Termination of Service.  Except as otherwise provided in
Section 7.3 above or by the Committee and set forth in the Award Agreement
evidencing a Restricted Stock Unit Award, if a Participant’s Service terminates
for any reason, whether voluntary or involuntary, then the Participant shall
forfeit any Restricted Stock Units that remain subject to vesting conditions as
of the date of the Participant’s termination of Service.

 

Section 7.6  Settlement of Restricted Stock Unit Awards.  The Corporation shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one share of Stock (and/or any other new, substituted or additional
securities or other property pursuant to an adjustment described in Section 3.2)
for each Restricted Stock Unit then becoming vested or otherwise to be settled
on such date, subject to the withholding of applicable taxes, if any. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of

 

13

--------------------------------------------------------------------------------


 

Section 409A and in accordance with such procedures as the Committee may specify
from time to time, to defer receipt of all or any portion of the shares of Stock
or other property otherwise issuable to the Participant pursuant to this
Section 7.6. Notwithstanding the foregoing, the Committee, in its discretion,
may provide in any Award Agreement for settlement of any Restricted Stock Unit
Award by payment to the Participant in cash of an amount equal to the Fair
Market Value on the vesting date of the shares of Stock or other property
otherwise issuable to the Participant pursuant to this Section 7.6.
Notwithstanding the foregoing, any stock issued or cash paid to the Participant
in settlement of the Restricted Stock Units will be issued or paid, as
applicable, as soon as administratively practicable following the applicable
vesting date but in no event later than March 15th of the year following such
vesting date (unless such Restricted Stock Unit has been deferred as permitted
by the Committee under this Section 7.6).

 

ARTICLE 8

CHANGE IN CONTROL

 

Section 8.1  Accelerated Vesting.  The Committee will have the discretion to
provide in applicable Award Agreements that, in the event of a Change in
Control, the following provisions will apply:

 

(a)          each outstanding Option will immediately become vested and
exercisable in full; and

 

(b)         the vesting conditions on each share of Restricted Stock or
Restricted Stock Unit will lapse.

 

Unless full vesting is otherwise provided for in the applicable Award Agreement,
full vesting of all such outstanding Awards as described in the preceding
sentence will occur upon a Change in Control, unless the Corporation is the
surviving entity and any adjustments necessary to preserve the value of the
Participant’s outstanding Awards have been made, or the Corporation’s successor
at the time of the Change in Control irrevocably assumes the Corporation’s
obligations under the Plan or replaces each Participant’s outstanding Award with
an award of equal or greater value and having terms and conditions no less
favorable to the Participant than those applicable to the Participant’s Award
immediately prior to the Change in Control.

 

In the event of a Change in Control that is a merger or consolidation in which
the Corporation is not the surviving corporation or that results in the
acquisition of substantially all the Corporation’s outstanding Stock by a single
person or entity or by a group of persons or entities acting in concert, or in
the event of a sale or transfer of all or substantially all of the Corporation’s
assets (a “Covered Transaction”), the Committee will have the discretion to
provide for the termination of all outstanding Options as of the effective date
of the Covered Transaction, provided that no Option will be so terminated
(without the consent of the Participant) prior to the expiration of 20 days
following the later of (i) the date on which the Award became fully exercisable
and (ii) the date on which the Participant received written notice of the
Covered Transaction.

 

Section 8.2  Excess Parachute Payment.  In the event that any acceleration of
vesting pursuant to an Award and any other payment or benefit received or to be
received by a Participant would subject the Participant to any excise tax
pursuant to Code Section 4999 due to the characterization of such acceleration
of vesting, payment or benefit as an excess parachute payment under Code
Section 280G, the Participant may elect, in his or her sole discretion, to
reduce the amount of any acceleration of vesting called for under the Award in
order to avoid such characterization. To aid the Participant in making any
election made under this Section 8.2, no later than the date of the occurrence
of any event that might reasonably be anticipated to result in an excess
parachute payment to the Participant, the Corporation shall request a
determination in writing by independent experts selected by the Corporation. As
soon as practicable thereafter, the independent experts shall determine and
report to the Corporation and the Participant the amount of such acceleration of
vesting, payments and benefits that would produce the greatest after-tax benefit
to the Participant. For the purposes of such determination, the independent
experts may rely on reasonable, good faith interpretations concerning

 

14

--------------------------------------------------------------------------------


 

the application of Code Sections 280G and 4999. The Corporation and the
Participant shall furnish to the independent experts such information and
documents as the experts may reasonably request in order to make their required
determination. The Corporation shall bear all fees and expenses the independent
experts may reasonably charge in connection with their services contemplated by
this Section 8.2, and any excise tax, income tax, interest, or penalties imposed
on the Participant as a result of a successful Internal Revenue Service claim
that, contrary to the determination and report of the independent experts, the
Participant must pay an excise tax under Code Section 4999 due to the
characterization of such acceleration of vesting, payment or benefit as an
excess parachute payment under Code Section 280G.

 

ARTICLE 9

CERTIFICATES FOR AWARDS OF STOCK

 

Section 9.1  Stock Certificates.  Except as otherwise provided in this
Section 9.1, each Participant entitled to receive shares of Stock under the Plan
will be issued a certificate for such shares. Such certificate will be
registered in the name of the Participant and will bear an appropriate legend
reciting the terms, conditions and restrictions, if any, applicable to the Stock
and will be subject to appropriate stop-transfer orders. To the extent that the
Plan provides for issuance of stock certificates to reflect the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange or market system. If the issuance of shares under the Plan is effected
on a non-certificated basis, the issuance of shares to a Participant will be
reflected by crediting (by means of a book entry) the applicable number of
shares of Stock to an account maintained by the Corporation in the name of such
Participant, which account may be an account maintained by the Corporation for
such Participant under any dividend reinvestment program offered by the
Corporation. The Committee may require, under such terms and conditions as it
deems appropriate or desirable, that the certificates for Restricted Stock
delivered under the Plan be held in custody by a bank or other institution, or
that the Corporation may itself hold such shares in custody until the vesting
conditions expire or until restrictions thereon otherwise lapse, and may
require, as a condition of any receipt of Restricted Stock, that the recipient
will have delivered a stock power endorsed in blank relating to the Restricted
Stock. Certificates for shares of unrestricted Stock may be delivered to the
Participant after, and only after, the vesting conditions will have expired
without forfeiture in respect of such shares of Restricted Stock.

 

Section 9.2  Compliance With Laws and Regulations.  The grant of Awards and the
issuance of shares of Stock pursuant to an Award shall be subject to compliance
with all applicable requirements of Federal, state, local and foreign law with
respect to such securities and the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, no Award may be
exercised or shares of Stock issued pursuant to an Award unless (a) a
registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Corporation, the
shares issuable pursuant to the Award may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. The inability of the Corporation to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Corporation’s legal counsel to
be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Corporation of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Corporation may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Corporation.

 

15

--------------------------------------------------------------------------------


 

Section 9.3  Restrictions.  All certificates for shares of Stock delivered under
the Plan (and all non-certificated shares credited to a Participant’s account as
provided in Section 9.1) also will be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange or quotation
system upon which the Stock is then listed and any applicable Federal or state
securities laws; and the Committee may cause a legend or legends to be placed on
any such certificates to make appropriate reference to such restrictions. The
foregoing provisions of this Section 9.3 will not be effective if and to the
extent that the shares of Stock delivered under the Plan are covered by an
effective and current registration statement under the Securities Act, or if and
so long as the Committee determines that application of such provisions is no
longer required or desirable. In making such determination, the Committee may
rely upon an opinion of counsel for the Corporation.

 

Section 9.4  Rights of Stockholders.  Except as otherwise provided herein, no
Participant awarded an Option or Restricted Stock Unit will have any right as a
stockholder with respect to any shares subject to such Award prior to the date
of issuance to him or her of a certificate or certificates for such shares, or
if applicable, the crediting of non-certificated shares to an account maintained
by the Corporation in the name of such Participant. No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such shares are issued, except as provided in Sections 3.2, 6.4,
7.4, or another provision of the Plan.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1  Effect of the Plan on the Rights of Employees and Employer. 
Neither the adoption of the Plan nor any action of the Board or the Committee
pursuant to the Plan will be deemed to give any Eligible Individual any right to
be granted an Award and nothing in the Plan, in any Award granted under the Plan
or in any Award Agreement will confer any right to any Participant to continue
in the employment of the Corporation or any Affiliate or to continue to be
retained to provide Services to the Corporation or any Affiliate as a Director,
or consultant or interfere in any way with the rights of the Corporation or any
Affiliate to terminate a Participant’s Service at any time.

 

Section 10.2  Amendment.  The Board specifically reserves the right to alter and
amend the Plan at any time and from time to time and the right to revoke or
terminate the Plan or to suspend the granting of Awards pursuant to the Plan;
provided that no such alteration, amendment, revocation, termination, or
suspension will terminate any outstanding Award theretofore granted under the
Plan, unless there is a liquidation or a dissolution of the Corporation; and
provided further that no such alteration or amendment of the Plan will, without
prior stockholder approval (a) increase the total number of shares that may be
issued or delivered under the Plan; (b) make any changes in the class of
Eligible Individuals; (c) extend the period set forth in the Plan during which
Awards may be granted; or (d) make any changes that require stockholder approval
under the rules and regulations of any securities exchange or market on which
the Stock is traded. No alteration, amendment, revocation or termination of the
Plan or suspension of any Award will materially adversely affect, without the
written consent of the holder of an Award theretofore granted under the Plan,
the rights of such holder with respect to such Award. The Committee may not
amend any Award to extend the exercise period beyond a date that is later than
the earlier of the latest date upon which the Award could have expired by its
original terms under any circumstances or the 10th anniversary of the original
date of grant of the Award, or otherwise cause the Award to become subject to
Section 409A. However, if the exercise period of an Option is extended at a time
when the Exercise Price of the Option equals or exceeds the Fair Market Value of
the Stock that could be purchased, such extension will not be considered an
extension of the original Award.

 

Section 10.3  Effective Date and Duration of Plan.  The Plan was first adopted
by the Board effective January 13, 2010. The Plan was amended effective
February 8, 2011 (the “Effective Date”)

 

16

--------------------------------------------------------------------------------


 

provided that the Corporation’s stockholders approve such amendment of the Plan
within one year of that date. The Plan will remain in effect until the earliest
of the date (a) all shares authorized to be issued or transferred hereunder have
been issued or transferred (b) the Plan is terminated by the Board, or (c) the
10th anniversary of the Effective Date, and will continue in effect thereafter
with respect to any Awards outstanding at the time of such termination.

 

Section 10.4  Unfunded Status of Plan.  The Plan will be unfunded. The
Corporation will not be required to establish any special or separate fund nor
to make any other segregation of assets to assume the payment of any benefits
under the Plan. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award will give any
such Participant any rights that are greater than those of a general unsecured
creditor of the Corporation, provided that the Committee may authorize the
creation of trusts or make other arrangements to meet the Corporation’s
obligations under the Plan to deliver cash, shares or other property pursuant to
any Award, which trusts or other arrangements will be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines.

 

Section 10.5  Tax Withholding.  Whenever the Corporation proposes or is required
to distribute Stock under the Plan, the Corporation may require the recipient to
remit to the Corporation an amount sufficient to satisfy any Federal, state and
local tax withholding requirements prior to the delivery of any certificate for
such shares or, in the discretion of the Committee, the Corporation may withhold
from the shares to be delivered the minimum number of shares sufficient to
satisfy all or a portion of such tax withholding requirements. Whenever payments
under the Plan are to be made in cash, such payments may be net of an amount
sufficient to satisfy any Federal, state and local tax withholding requirements.

 

Any Award may provide that the Participant may elect, in accordance with any
conditions set forth in such Award, to pay any withholding taxes in shares of
Stock, provided that the Participant, by accepting the Award will be deemed to
instruct and authorize the Corporation or its delegatee for such purpose to sell
on his or her behalf a whole number of shares of Stock from those shares of
Stock issuable to the Participant in payment of vested shares of Restricted
Stock or Restricted Stock Units as the Corporation or its delegatee determines
to be appropriate to generate cash proceeds sufficient to satisfy the minimum
tax withholding obligation. This direction and authorization is intended to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and
to be interpreted to comply with the requirements of Rule 10b5-1(c) of the
Exchange Act. Such shares will be sold on the day the Restricted Stock or
Restricted Stock Units become vested, which is the date the tax withholding
obligation arises, or as soon thereafter as practicable. Unless otherwise
provided by the Committee, the Participant will be responsible for all brokerage
fees and other costs of sale, and the Participant will agree to indemnify and
hold the Corporation harmless from any losses, costs, damages, or expenses
relating to any such sale. To the extent the proceeds of such sale exceed the
Participant’s minimum tax withholding obligation (e.g., because of the need to
sell whole shares), the Corporation or its delegatee will pay such excess in
cash to the Participant through payroll as soon as practicable. The Corporation
is under no obligation to arrange for such sale at any particular price. The
Participant agrees to pay to the Corporation as soon as practicable, including
through additional payroll withholding, any amount of the tax withholding
obligation that is not satisfied by the sale of shares described above.

 

Section 10.6  Benefits.  Amounts received under the Plan are not to be taken
into account for purposes of computing benefits under other plans.

 

Section 10.7  Successors and Assigns.  The terms of the Plan will be binding
upon the Corporation and its successors and assigns.

 

Section 10.8  Headings.  Captions preceding the sections hereof are inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision hereof.

 

17

--------------------------------------------------------------------------------


 

Section 10.9  Federal and State Laws, Rules and Regulations.  The Plan and the
grant of Awards will be subject to all applicable Federal, state, and local
laws, rules and regulations and to such approval by any government or regulatory
agency as may be required.

 

Section 10.10  Governing Law.  To the extent not preempted by Federal law, the
Plan, any Award Agreement, and documents evidencing Awards or rights relating to
Awards will be construed, administered and governed in all respects under and by
the laws of the State of Delaware, without giving effect to its conflict of laws
principles. If any provision of the Plan will be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), the
Plan will be exclusively in the courts in the State of Illinois, County of Cook,
including the Federal Courts located therein (should Federal jurisdiction
exist).

 

Section 10.11  Beneficiary Designation.  Each Participant may name, from time to
time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case the
Participant should die or become Disabled before receiving any or all of his or
her Plan benefits. Each beneficiary designation will revoke all prior
designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant’s lifetime. If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Award Agreement.

 

Section 10.12  Forfeiture Events.

 

(a)          The Committee may specify in the Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of specified events, in addition to any otherwise applicable vesting
or performance conditions of an Award. Such events may include, but shall not be
limited to, termination of Service for Cause or any act by a Participant,
whether before or after termination of Service, that would constitute Cause for
termination of Service.

 

(b)         The Award Agreement may provide that, notwithstanding any other
provision of the Plan to the contrary, if the Participant breaches the
non-compete, non-solicitation, non-disclosure or other restrictive covenants of
the Award Agreement, whether during or after termination of Service, in addition
to any other penalties or restrictions that may apply under any employment
agreement, state law, or otherwise, the Participant will forfeit:

 

(i)             any and all Awards granted to him or her under the Plan,
including Awards that have become vested and exercisable; and/or

 

(ii)          the profit the Participant has realized on the exercise of any
Options, which is the difference between the Exercise Price and the Fair Market
Value of the Option that the Participant exercises after terminating Service and
within the six-month period immediately preceding the Participant’s termination
of Service (the Participant may be required to repay such difference to the
Corporation).

 

Section 10.13  Notice.  Any notice or other communication required or permitted
under the Plan must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given (a) when delivered personally or,
(b) if mailed, three days after the date of deposit in the United States mail
or, (c) if sent by overnight courier, on the regular business day following the
date sent. Notice to the Corporation should be sent to CBOE Holdings, Inc., 400
South LaSalle Street, Chicago, Illinois 60605, Attention: General Counsel.
Notice to the Participant should be sent to the address set forth on the
Corporation’s records. Either party may change the address to which the other
party must give notice under this Section 10.13 by giving the other party
written notice of such change, in accordance with the procedures described
above.

 

18

--------------------------------------------------------------------------------


 

Section 10.14  Awards Not Transferable.  Except as otherwise provided in the
Award Agreement, no Option, Restricted Stock Award, or Restricted Stock Unit (or
the right to receive shares of Stock under such Award) may be sold, transferred,
exchanged, pledged, assigned, garnished, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, or pursuant to a
domestic relations order (as defined in Code Section 414(p)). The Committee may
require, in its discretion, a Participant’s guardian or legal representative to
supply it with the evidence the Committee deems necessary to establish the
authority of the guardian or legal representative to act on behalf of the
Participant. The Award Agreement for a grant of Non-Qualified Stock Options may
permit or may be amended to permit the Participant who received the Option, at
any time prior to the Participant’s death, to assign all or any portion of the
Option granted to him or her to (a) the Participant’s spouse or lineal
descendants; (b) the trustee of a trust for the primary benefit of the
Participant, the Participant’s spouse or lineal descendants, or any combination
thereof; (c) a partnership of which the Participant, the Participant’s spouse
and/or lineal descendants are the only partners; (d) custodianships for lineal
descendants under the Uniform Transfers to Minors Act or any other similar
statute; or (e) upon the termination of a trust by the custodian or trustee
thereof or the dissolution or other termination of the family partnership or the
termination of a custodianship under the Uniform Transfers to Minors Act or
other similar statute, to the person or persons who, in accordance with the
terms of such trust, partnership or custodianship are entitled to receive
Options held in trust, partnership or custody. In such event, the spouse, lineal
descendant, trustee, partnership or custodianship will be entitled to all of the
Participant’s rights with respect to the assigned portion of such Option, and
such portion of the Option will continue to be subject to all of the terms,
conditions and restrictions applicable to the Option, as set forth herein and in
the related Award Agreement. Any such assignment will be permitted only if
(i) the Participant does not receive any value or consideration thereof and
(ii) the assignment is expressly permitted by the applicable Award Agreement.
The Committee’s approval of the Award Agreement with assignment rights will not
require the Committee to include such assignment rights in the Award Agreement
with any other Participant. Any such assignment will be evidenced by an
appropriate written document executed by the Participant, and the Participant
will deliver a copy thereof to the Committee on or prior to the effective date
of the assignment. An assignee or transferee of an Option must sign an agreement
with the Corporation to be bound by the terms of the applicable Award Agreement.

 

Section 10.15  Awards to Foreign Nationals and Employees Outside the United
States.  To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law of practice and to further the purposes of
the Plan, the Committee may, without amending the Plan, (a) establish
rules applicable to Awards granted to Participants who are foreign nationals,
are employed outside the United States, or both, including rules that differ
from those set forth in the Plan, and (b) grant Awards to such Participants in
accordance with those rules.

 

Section 10.16  Compliance With Section 409A.  Notwithstanding any provision of
the Plan to the contrary, the Plan is, and all Awards made under the Plan are,
intended to comply with Section 409A, including the exceptions for stock rights,
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be construed, interpreted and administered accordingly.
If any provision of the Plan or the Award Agreement needs to be revised to
satisfy the requirements of Section 409A, then such provision shall be modified
or restricted to the extent and in the manner necessary to be in compliance with
such requirements of Section 409A and any such modification will attempt to
maintain the same economic results as were intended under the Plan and Award
Agreement. The Corporation cannot guarantee that the Awards, payments and
benefits that may be made or provided under the Plan will satisfy all applicable
provisions of Section 409A. Payments made to a Participant under the Plan or the
Award Agreement in error shall be returned to the Corporation and do not create
a legally binding right to such payments.

 

19

--------------------------------------------------------------------------------


 

Section 10.17  Severability.  If any provision of the Plan or any Award
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or any Award
Agreement under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws, or, if it cannot
be so construed or deemed amended without, in the Committee’s determination,
materially altering the intent of the Plan or the Award Agreement, such
provision shall be stricken as to such jurisdiction, person or Award Agreement,
and the remainder of the Plan and any such Award Agreement shall remain in full
force and effect.

 

Section 10.18  Employment Agreement.  Notwithstanding any provision of the Plan
or an Award Agreement to the contrary, to the extent an employment agreement
between a Participant and the Corporation or an Affiliate provides vesting terms
with respect to an Award that are more favorable to the Participant than those
set forth in the Plan or an Award Agreement, the vesting terms in such
employment agreement shall control.

 

ARTICLE 11

INCENTIVE COMPENSATION AWARDS

 

Section 11.1  Incentive Compensation Awards.  In addition to any other Awards
under the Plan, the Committee may make Incentive Compensation Awards to
Employees, based on the achievement of Performance Goals. The Committee may
specify, at the time of grant of an Incentive Compensation Award (other than an
Option) to a Participant who is then a “Covered Employee” (as that term is
defined in Section 162(m)(3) or any successor provision), or may be a Covered
Employee as of the end of the tax year in which the Corporation would claim a
tax deduction in connection with such Incentive Compensation Award, that all or
any portion of such Award is intended to satisfy the requirements for qualified
performance-based compensation under Section 162(m). With respect to each
Incentive Compensation Award, the Committee shall establish, in writing, that
the vesting and/or payment pursuant to the Incentive Compensation Award shall be
conditioned on the attainment of specified Performance Goals selected by the
Committee for the specified Performance Period. The Committee shall take such
action no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which
twenty-five percent (25%) of the Performance Period has elapsed and, in any
event, at a time when the outcome of the Performance Goals remain substantially
uncertain.

 

Section 11.2  Payout of Incentive Compensation Awards.  Except as provided in
the applicable Award Agreement, a Participant must remain continuously in
Service with the Corporation or an Affiliate through the last day of the
Performance Period to be eligible to receive a payout of the Incentive
Compensation Award. Unless the Committee specifies otherwise in the Award
Agreement, payout of the Incentive Compensation Award will be made in cash. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A and in accordance with such procedures as the
Committee may specify from time to time, to defer receipt of all or any portion
of the Incentive Compensation Award otherwise payable to the Participant
pursuant to this Section. A Participant who terminates employment before the end
of the Performance Period will forfeit his or her Incentive Compensation Award;
provided that, if the Participant’s employment terminated due to the
Participant’s death or becoming Disabled, the Committee may approve, in its sole
discretion, a pro rata payout to such Participant.

 

Section 11.3  Committee Certification and Authority.  After the completion of
each Performance Period, the Committee shall certify the extent to which any
Performance Goal has been satisfied, and the amount payable as a result thereof,
prior to payment, settlement or vesting of any Incentive Compensation Award
subject to this Article 11. Notwithstanding any provision of the Plan, with
respect to any Incentive Compensation Award subject to this Article 11, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award. The Committee shall have the power to

 

20

--------------------------------------------------------------------------------


 

impose such other restrictions on Incentive Compensation Awards subject to this
Article 11 as it may deem necessary or appropriate to ensure that such Awards
satisfy all requirements for “performance-based compensation” within the meaning
of Section 162(m).

 

Section 11.4  Maximum Awards.  In accordance with the requirements under
Section 162(m), no Participant shall receive in any one calendar year grants of
Incentive Compensation Awards that are intended to qualify as performance-based
compensation under Section 162(m), other than Options, covering an aggregate of
more than 1 million shares of Stock. In accordance with the requirements under
Section 162(m), the maximum aggregate dollar amount paid to an individual
Participant in any one calendar year pursuant to an Incentive Compensation Award
or other cash-based award that is intended to qualify as performance-based
compensation under Section 162(m) shall not exceed three percent (3.0%) of the
Adjusted Pretax Income for the specific Performance Period for which the Award
is granted. For purposes of this Article 11, “Adjusted Pretax Income” shall mean
income before income taxes of the Corporation as reported in the Corporation’s
consolidated statement of income included in its Annual Report on Form 10-K,
adjusted to eliminate the effect on pretax income of accrued cash-based
incentive compensation expense. In no event will an Incentive Compensation Award
to an individual Participant in any calendar year exceed $3,250,000, which limit
shall apply regardless of whether the Incentive Compensation Award is paid out
in equity or cash.

 

21

--------------------------------------------------------------------------------